Per Curiam.

Defendant presents the question whether the original defective affidavit was amendable, and whether counsel may agree to the amendment of such affidavit, waive the re-swearing and proceed to trial on schedule. He admits that “counsel should have objected # * * but did not do so at the time of trial through oversight, nor did he object to it upon review.”
The defendant, by his counsel, specifically consenting to the method of amendment and continuing his plea of not guilty and proceeding with the trial, waived objection to the want of verification. See State v. Glaros (1960), 170 Ohio St. 471; State v. Park (1962), 174 Ohio St. 81; and City of Cleveland v. Ely (1963), 174 Ohio St. 403.
The motion to certify the record is allowed and the judgment of the Court of Appeals is reversed.

Judgment reversed.

Taut, O. J., ZimmermAN, Matthias, 0 ’Neill, Herbert, Schheideb. and Browh, JJ., concur.